UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6501



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIAM P. HUMPHREYS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
District Judge. (CR-96-85-6, CA-98-420-1)


Submitted:   August 31, 1999             Decided:   September 24, 1999


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William P. Humphreys, Appellant Pro Se. Robert Michael Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William P. Humphreys seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying Humphreys’ motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   He raises two issues in his informal brief.     First,

Humphreys claims that the district court abused its discretion when

it refused to consider an ineffective assistance of counsel claim

Humphreys raised for the first time in his objections to the mag-

istrate judge’s recommendation.       He also challenges the district

court’s denial of a certificate of appealability.       We find both

claims to be without merit.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




                                  2